Third District Court of Appeal
                               State of Florida

                            Opinion filed April 3, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-2599
                         Lower Tribunal No. 11-42771
                             ________________


                      Publicidad Vepaco C.A., et al.,
                                   Petitioners,

                                        vs.

                         Nelson Mezerhane, et al.,
                                  Respondents.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Bronwyn C. Miller, Judge.

       Piantini & Associates, P.A., and Albert J. Piantini; Andrew M. Kassier,
P.A., and Andrew M. Kassier, for petitioners.

     Law Offices of Mesa & Associates, P.A., and Manuel Arthur Mesa and
Matthew Carcano; Kula & Associates, P.A., and Elliot B. Kula and William D.
Mueller, for respondents.

Before FERNANDEZ, LOGUE and SCALES, JJ.

      SCALES, J.
      Petitioners   Albert   J.   Piantini       and   Andrew   M.   Kassier (together,

“Petitioners”) are two attorneys who purport to represent a faction that allegedly

owns an interest in, and has the authority to control the affairs of, two Venezuelan

companies, Publicidad Vepaco C.A. and LaTele Television C.A. These

companies are the plaintiffs below in litigation, filed in the circuit court

in 2011, alleging that certain defendants were involved in a fraudulent banking

scheme resulting in the plaintiffs suffering significant damages.

      On May 8, 2018, the trial court dismissed the plaintiffs’ lawsuit for lack of

prosecution. The trial court’s May 8, 2018 dismissal order was appealed to this

Court via two notices of appeal. Petitioners filed one notice of appeal (appellate

case 3D18-1194), and, shortly thereafter, attorney Manuel Mesa1 filed another

notice of appeal. (appellate case 3D18-1424).

      We consolidated the two appeals (under 3D18-1424) and relinquished

jurisdiction to the trial court to determine who – Petitioners or Mesa – was

authorized to represent the appellant companies. We also stayed the appeal until

the saga of dueling advocates was resolved.

      Upon relinquishment, the trial court conducted an evidentiary hearing and,

on December 4, 2018, entered a thorough and detailed order that Petitioners now

1 In 2014, during the pendency of the underlying litigation, a Venezuelan judge,
pursuant to court order, installed a provisional government oversight board (the
“Junta”) to manage the affairs of the appellant companies. The Junta hired Mesa as
counsel.

                                             2
challenge via certiorari. The challenged order determines that Mesa is properly the

counsel of record for the companies and that the Junta had the right to terminate

Petitioners as the companies’ counsel in this litigation.

      Petitioners assert that the trial court departed from the essential requirements

of law in construing the panoply of orders rendered by the Venezuelan courts

regarding the companies, and that the trial court’s factual determinations are not

supported by competent substantial evidence. Specifically, Petitioners assert that

the orders require approval from the Venezuelan courts for Mesa to represent the

companies in the instant litigation, and that such specific authority was not sought,

much less acquired.

      While we may agree with Petitioners on the general jurisdictional

proposition that an order determining which of competing counsel is authorized to

represent a litigant is subject to certiorari review, we disagree that the trial court

departed from the essential requirements of law and find no error in the trial court's

conclusions.2 See Vill. of Palmetto Bay v. Palmer Trinity Private Sch., Inc., 128

So. 3d 19, 20-21 (Fla. 3d DCA 2012).

      Petition denied.



2We note that the United States District Court in a related case, Latele Television
C.A. v. Telemundo Comunications Group, LLC, Case No. 12-22539 (S.D. Fla.
Dec. 3, 2018), has reviewed the subject orders and has reached the same
conclusion.

                                           3